81 F.3d 164
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.William J. STOLLER, Defendant-Appellant.
No. 94-3136.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER and FLAUM, Circuit Judges.

ORDER

1
Defendant William Stoller believes that 34 months imprisonment added to 36 months of supervised release equals a 70 month sentence.   Contrary to Stoller's belief, his sentence does not exceed the statutory maximum (60 months) for the crime of wire fraud.   Section 1343 of Title 18, United States Code, provides a maximum term of imprisonment of five years (60 months).   Stoller's period of incarceration is within the statutory limit.   Supervised release is not imprisonment and is permitted in addition to a term of imprisonment under 18 U.S.C. § 3583.   Stoller's sentence is not in violation of law.


2
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)